DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Yao et al. (Corrosion Science 57, pp. 182-191) teaches a process of forming a silica layer on a Hi Nicalon fiber (i.e. a silicon carbide fiber having less than 1% oxygen) by oxidizing a surface of the fiber in air (Abst.), but fails to teach subsequently removing this layer by hydrothermal treatment.
Goujard et al. (US 6,291,058) teaches a process of removing a layer of silica from the surface of a silicon carbide fiber having less than 1% oxygen content by immersing the fiber in an acid (2:45-50; 3:14-20).  Goujard fails to teach or suggest that removal of the silica is achieved by a hydrothermal treatment in which the fiber is treated with water.
Loison et al. (US 9,574,299) teaches a process of removing a layer of silica from the surface of a silicon carbide fiber by immersing the fiber in an aqueous acid bath (Abst).  Loison fails to teach or suggest that removal of the silica is achieved by a hydrothermal treatment (while Loison teaches that the acid is aqueous, the process of removing the silica in Loison is performed chemically via the acid and a person of ordinary skill in the art would not have understood such a treatment to be hydrothermal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712